Vanguard FTSE All-World ex-US Small-Cap Index Fund Supplement to the Prospectus and Summary Prospectus for Investor Shares Dated February 28, 2012 Effective immediately, the Funds purchase and redemption fees are decreased from 0.75% to 0.50%. Prospectus and Summary Prospectus Text Changes The Fees and Expenses section is restated as follows: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Investor Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee (other than on reinvested dividends or capital gains) 0.50% Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee 0.50% Account Service Fee (for fund account balances below $10,000) $20/year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.41% 12b-1 Distribution Fee None Other Expenses 0.09% Total Annual Fund Operating Expenses 0.50% (over, please) Examples The following examples are intended to help you compare the cost of investing in the Fund’s Investor Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Fund’s shares. The first example assumes that the Shares provide a return of 5% a year, that total annual fund operating expenses remain as stated in the preceding table, and that you redeem your shares at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $153 $266 $390 $752 You would pay the following expenses if you did not redeem your shares (the difference being that the Fund’s 0.50% redemption fee would not apply to any of the following periods, as it would to those in the preceding example): 1 Year 3 Years 5 Years 10 Years $101 $210 $328 $675 Additional text changes: All other references to the Fund’s 0.75% purchase and redemption fees are changed to 0.50%. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 1684 052012 Vanguard FTSE All-World ex-US Small-Cap Index Fund Supplement to the Prospectus and Summary Prospectus for Investor Shares for Participants Dated February 28, 2012 Effective immediately, the Funds purchase and redemption fees are decreased from 0.75% to 0.50%. Prospectus and Summary Prospectus Text Changes The Fees and Expenses section is restated as follows: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Investor Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee (other than on reinvested dividends or capital gains) 0.50% Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee 0.50% Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.41% 12b-1 Distribution Fee None Other Expenses 0.09% Total Annual Fund Operating Expenses 0.50% (over, please) Examples The following examples are intended to help you compare the cost of investing in the Funds Investor Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. The first example assumes that the Shares provide a return of 5% a year, that total annual fund operating expenses remain as stated in the preceding table, and that you redeem your shares at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $153 $266 $390 $752 You would pay the following expenses if you did not redeem your shares (the difference being that the Funds 0.50% redemption fee would not apply to any of the following periods, as it would to those in the preceding example): 1 Year 3 Years 5 Years 10 Years $101 $210 $328 $675 Additional text changes: All other references to the Funds 0.75% purchase and redemption fees are changed to 0.50%. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 1684 052012 Vanguard FTSE All-World ex-US Small-Cap Index Fund Supplement to the Prospectus and Summary Prospectus for Institutional Shares Dated February 28, 2012 Effective immediately, the Funds purchase and redemption fees are decreased from 0.75% to 0.50%. Prospectus and Summary Prospectus Text Changes The Fees and Expenses section is restated as follows: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Institutional Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee (other than on reinvested dividends or capital gains) 0.50% Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee 0.50% Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.17% 12b-1 Distribution Fee None Other Expenses 0.08% Total Annual Fund Operating Expenses 0.25% (over, please) Examples The following examples are intended to help you compare the cost of investing in the Funds Institutional Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. The first example assumes that the Shares provide a return of 5% a year, that total annual fund operating expenses remain as stated in the preceding table, and that you redeem your shares at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $128 $187 $253 $446 You would pay the following expenses if you did not redeem your shares (the difference being that the Funds 0.50% redemption fee would not apply to any of the following periods, as it would to those in the preceding example): 1 Year 3 Years 5 Years 10 Years $75 $130 $190 $367 Additional text changes: All other references to the Funds 0.75% purchase and redemption fees are changed to 0.50%. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 884 052012
